DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-7 are pending.
Response to Arguments
3.	Applicant's arguments filed 23 November 2021 have been fully considered but they are not persuasive. 
Application argues “Uno, in its entirely, does not describe that a second 
region of the first human-body electrode 11 protrudes to a side of a second surface of the first space electrode 112,where the second surface is opposite to the first surface.”
The Examiner respectfully disagrees with Applicant’s arguments because 
Uno et al. indeed disclose this feature.  As detailed in this office action, figure 2 shows a second region (Electrostatic Induction on Human Body region of communication unit 20) that protrude to a specific side of the second surface (Human body electric field 11) of the first electrode (communication unit 10).  
	([0043]: “A human-body-side communication path using the human body as the communication medium 30 is formed between the human-body-side  transmission electrode 1 and the human-body-side reception electrode 21.”)
	Uno indeed teach a second region (21) that protrudes (extend beyond a surface) through a human body electric medium to a second surface (Human body electric field 11) of the first electrode in communication unit 1.
	Therefore, the rejection of independent claim 1 stands. 
.

    PNG
    media_image1.png
    533
    649
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    535
    501
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 1-4 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Uno et al. (US 2019/0052371 A1).
	Regarding claim 1, Uno et al. disclose an electrode device (refer to figures 1-3), comprising:
	a first electrode (First communication section 110, figure 1 or unit 10 figure 2), wherein		
	the first electrode has a first surface (a space-side transmission electrode 12) and a second surface (a human-body side transmission electrode 11), and 
	the first surface is opposite to the second surface (see figures 1, 2, 3 (+-); and
a second electrode (communication unit  120 or unit 20 of figure 2), where the second electrode has;
	a first region (space electric field 22) that faces the first surface  (Space electric field 12) of the first electrode (12 faces 22 through space)
	([0043]: “a space-side communication path using a space (e.g. air) as a communication medium is formed between the space-side transmission electrode 12 and the space-side reception electrode 22.”), and
	a second region (Electrostatic Induction on Human Body) that protrude to a specific side of the second surface of the first electrode (21 protrude through body transmission  to electrostatic field 11).
	([0043]: “A human-body-side communication path using the human body as the communication medium 30 is formed between the human-body-side  transmission electrode 1 and the human-body-side reception electrode 21.”)

    PNG
    media_image3.png
    432
    816
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    289
    770
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    447
    772
    media_image5.png
    Greyscale

Regarding claim 2, Miyamoto et al. discloses the electrode device according to claim 1, wherein the region protruding to the side of the another surface includes a region facing the another surface of the first electrode. 

Regarding claim 3, wherein the region facing the another surface has an opening.  See figure 1
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Uno et al. (US 2019/0052371 A1) in view of Miyamoto et al. (US 2019/0035189 A1).
	Regarding claim 6, Uno et al. fails to disclose the electrode device according to claim 1, further comprising a control unit configured to control connection establishing on a basis of a fact that signal intensity of a signal received from another electrode device exceeds a threshold.  
	Miyamoto et al. in the same field of invention discloses ([0123]: Next, the controller 42 determines whether or not a difference (V1-V2) of the received voltage value V2 of the outside electrode unit 21B from the received voltage value V1 of the inside electrode unit 21A exceeds a predetermined threshold value (step S204).”)

    PNG
    media_image6.png
    761
    756
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    756
    606
    media_image7.png
    Greyscale

	It would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to combine Uno et al. (US 2019/0052371 A1) Miyamoto et al. with Uno et al. so to determine the operation state of opening-closing control device.

	Regarding claim 1, Miyamoto et al. discloses an electrode device comprising:
	a first electrode (10); and 
(20),
	wherein the second electrode (20) has a region (21) facing one surface of the first electrode (11), and a region (22) protruding to a side of another of the first electrode (12).

    PNG
    media_image8.png
    371
    625
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    527
    506
    media_image9.png
    Greyscale

Regarding claim 2, Miyamoto et al. discloses the electrode device according to claim 1, wherein the region protruding to the side of the another surface includes a region facing the another surface of the first electrode (see figure 1 and 2).

	Regarding claim 3, Miyamoto et al. discloses the electrode device according to claim 2, wherein the region facing the another surface has an opening. (See figure 2)

	Regarding claim 4, Miyamoto et al. discloses the electrode device according to claim 1, wherein the second electrode has a rectangular parallelepiped shape (electrode 11 and/or 12 has a rectangular shape), has a bottom surface as the region facing the one surface of the first electrode (the second electrode 12 facing the first electrode 11), and has a side surface including the region protruding to the side of the another surface of the first electrode (one other side of the rectangular 12 protruding the first electrode 11).

9.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto et al. (US 2019/0035189 A1).
Regarding claim 5, Figure 1 of the application illustrates “a human body communication system including an installed terminal 10 and a wearable terminal 20.  The installed terminal 10 is an example of an electrode device having at least two electrodes, and is installed on a door D of the building H in the example illustrated in Fig. 1.” See para.[0016] of the application’s specification.
Similar to the claimed invention, Miyamoto et al. discloses ([0001]: “an opening-closing control device, an opening-closing control method, and an opening-closing control system that are suitable for door opening-closing, for example.”)
although Miyamoto et al. fails to disclose wherein a height of the second electrode from the bottom surface is not shorter than 38mm, and a difference in height between the first electrode and an end of the side surface on the side of the another surface of the first electrode is not shorter than 15mm, it would have been obvious to 

Regarding claim 7, Miyamoto et al. fails to disclose the signal received from the another electrode device has a predetermined polarity pattern.
Uno discloses ([0075]: there is a difference in direction of an electric field passing through the human-body-side reception electrode 21 and the space-side reception electrode 22, between a case where the user touches the inner doorknob 51A and a case where the user touches the outer doorknob 51B.  The polarity of the received signal is thereby reversed between the case where the user touches the inner doorknob 51A and the case where the user touches the outer doorknob 51B.  In other words, in the case where the user touches the outer doorknob 51B (the third end 43), a role of the human-body-side reception electrode 21 and a role of the space-side reception electrode 22 are reversed.  The human-body-side reception electrode 21 serves as the space-side reception electrode 22, and the space-side reception electrode 22 serves as the human-body-side reception electrode 21.  It is possible for the determiner 25 to determine which one of the first end 41 and the third end 43 is in contact with the human body, i.e., which one of the inner doorknob 51A and the outer doorknob 51B is in contact with the user, by detecting the polarity of the received signal.”
Therefore, it would have been obvious to those having ordinary skill in the art before the effective filing date of the claimed invention to combine Uno with Miyamoto.
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135.  The examiner can normally be reached on 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412